DETAILED ACTION
Acknowledgements
This Office Action is in reply to Applicant’s response filed 15 June 2021 (“Response”).  
Claims 1–9, 21–26, 28–30, and 32 are currently pending and have been examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 U.S.C. § 101
35 U.S.C. § 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1–9, 21–26, 28–30, and 32 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.  
Exemplary claim 1 is directed to an abstract idea of granting limited transactional authorization, which is a fundamental economic practice. 
The abstract idea is set forth or described by the following limitations: 
(1) receiving [ ] an encrypted request to grant limited transactional authorization from the account for at least one transaction between the companion cardholder and a merchant;
(2) upon receipt of the encrypted request, retrieving [ ] a public key associated with the companion cardholder [ ];
(3) decrypting [ ] the received encrypted request using the retrieved public key;
(4) generating [ ] a response to the decrypted request, wherein the response includes at least one limitation;

(6) upon authentication of the response, obtaining [ ] a private primary cardholder key; 
(7) encrypting [ ] the response with the obtained private primary cardholder key; and
(8) receiving a notification indicative of authorization of the transaction between the companion cardholder and the merchant according to the limitation.
Limitations (1)–(8) represent a certain methods of organizing human activity, a process that can be performed mentally and/or with pen and paper, and/or a mathematical algorithm. 
Therefore, limitations (1)–(8) fall within the subject matter groupings of abstract ideas enumerated in Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance.
Claim 1 does not include additional elements (when considered individually, as an ordered combination, and/or within the claim as a whole) that are sufficient to integrate the abstract idea into a practical application. The additional element of “via one or more processors” is merely using a generic computer as a tool to implement the abstract idea. Furthermore, the “transmitting” is insignificant post-solution activity. Additionally, the phrase “transmitted by a companion cardholder device associated with the companion cardholder” is a field of use limitation and/or limiting the abstract idea to a particular technological environment. Furthermore, “causing display of the notification via a user interface of a primary cardholder device associated with a primary cardholder” is merely generally linking the claim to a particular technological environment and/or insignificant post-solution activity.
Claim 1 does not include additional elements, when considered individually and as an ordered combination, that are sufficient to amount to significantly more than the abstract idea. Particularly, the additional element of “via one or more processors” is merely using a generic 
Dependent claims 2–9 and 32 fail to cure this deficiency of independent claim 1 (set forth directly above) and are rejected accordingly. Particularly, claims 2–9 and 32 recite additional elements that represent, in addition to elements (1)–(7) noted above, either the abstract idea, extra-solution activity, and/or limit the abstract idea to a particular technological environment. For example, claim 2 includes more language directed to the abstract idea. 
Claims 21–26 and 28–30 contain language similar to claims 1–9 and 32 as discussed in the preceding paragraphs, and for reasons similar to those discussed above, claims 21–26 and 28–30 are also rejected under 35 U.S.C. § 101.
Claim Rejections - 35 U.S.C. § 112(b)
The following is a quotation of 35 U.S.C. § 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1–9, 21–26, 28–30, and 32 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
a primary cardholder and a companion cardholder, the method comprising … authenticating, via the one or more processors, the response based on identification information of the primary cardholder; … and causing display of the notification via a user interface of a primary cardholder device associated with a primary cardholder” (emphasis added).
Claim 1 is indefinite because it is unclear whether first and second recitations of “a primary card holder” refer to the same “the primary cardholder” or to separate primary cardholders.
Dependent claims 2–9 and 32 fail to cure this deficiency of independent claim 1 (set forth directly above) and are rejected accordingly.
Claims 21–26 and 28–30 contain language similar to claims 1–9 and 32 as discussed in the preceding paragraphs, and for reasons similar to those discussed above, claims 21–26 and 28–30 are also rejected under 35 U.S.C. § 112 as failing to particularly point out and distinctly claim the subject matter which the inventor regards as the invention.
Claim 4 recites (in-part) “the primary cardholder.” Claim 4 is indefinite because it is unclear whether this phrase refers to the first instance of “a primary cardholder” or the second instance of “a primary cardholder” noted above.
Claims 5–7 and 24–26 contain language similar to claim 4 as discussed in the preceding paragraphs, and for reasons similar to those discussed above, claims 5–7 and 24–26 are also rejected under 35 U.S.C. § 112 as failing to particularly point out and distinctly claim the subject matter which the inventor regards as the invention.
Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Rubin, in view of Collas, Ross, Shavell, and Fuerstenberg
Claims 1–5, 7, 21–25, 30, and 32 are rejected under 35 U.S.C. § 103 as being unpatentable over Rubin et al. (US 2002/0073045 A1) (“Rubin”), in view of Collas et al. (US 2010/0114733 A1) (“Collas”), Ross (WO 02/42860 A2), Shavell et al. (US 2016/0300231 A1) (“Shavell”), and Fuerstenberg et al. (WO 2012/167165 A2) (“Fuerstenberg”).
As per claim 1, Rubin teaches a method of granting limited transactional authorization from an account associated with a primary cardholder and a companion cardholder ([0012]), the method comprising:
receiving
generating, via 

upon authentication of the response, obtaining, via the one or more processors, a private primary cardholder key ([0018] [0020]);
encrypting, via the one or more processors, the response with the obtained private primary cardholder key ([0018]); and
transmitting, via the one or more processors, the encrypted response for authorization of the at least one transaction between the companion cardholder and the merchant according to the limitation ([0021]).
Rubin does not expressly disclose a request received via one or more processors, the request transmitted by a companion cardholder device associated with the companion cardholder. However, Collas teaches a first party, such as a child, selecting one or more items offered by an online retailer and sending a request to a second party, such as a parent or guardian, to request that the second party purchase the item or items for the first party, where the request is received via one or more processors and transmitted by a companion cardholder device associated with a companion cardholder (abstract, fig. 1, [0027], [0054]). Therefore, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to modify Rubin so that the card holder receives a request from the “another user” (e.g., child) via one or more processors, as taught by Collas. One would have been motivated to do so to allow the “another user” to make the request remotely from the card holder.

Rubin/Collas/Ross does not expressly disclose the authenticating is based on identification information of the primary card holder. However, Shavell teaches similar authenticating that is based on identification of a primary card holder ([0094] “user … affirm the creation of a new card … with a button press, fingerprint scan, password/passcode or other ways of confirming a selection”). Therefore, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to modify Rubin/Collas/Ross so that the card holder authenticates the response based on identification information of the card holder, as taught by Shavell. One would have been motivated to do so in order to make the creation of the response more secure.
Rubin/Collas/Ross/Shavell does not expressly disclose receiving a notification indicative of authorization of the transaction between the companion cardholder and the merchant according to the limitation and causing display of the notification via a user interface of a primary cardholder device associated with a primary cardholder.
Fuerstenberg teaches receiving a notification indicative of authorization of a transaction between a companion cardholder and a merchant according to a limitation and causing display of 
As per claim 2, Rubin, Collas, Ross, Shavell, and Fuerstenberg teach the method of claim 1, wherein the limitation includes at least one of an amount limitation, a period of time limitation, or a location limitation associated with the at least one transaction (Rubin [0014]).
As per claim 3, Rubin, Collas, Ross, and Shavell teach the method of claim 1, wherein the response comprises an approval, a modification, or a denial of the request (Rubin [0016]–[0017]).
As per claim 4, Rubin, Collas, Ross, Shavell, and Fuerstenberg teach the method of claim 1, wherein authenticating the response based on identification information of the primary cardholder comprises: obtaining the identification information from the primary cardholder; comparing the obtained identification information with stored identification information; and authenticating the response upon a determination of a match between the obtained identification information and the stored identification information (Shavell [0094]).
As per claim 5, Rubin, Collas, Ross, Shavell, and Fuerstenberg teach the method of claim 4, wherein the obtained identification information comprises a biometric feature of the primary cardholder, and wherein the stored identification information comprises a stored biometric feature of the primary cardholder (Shavell [0094]).

As per claim 32, Rubin, Collas, Ross, Shavell, and Fuerstenberg teach the method of claim 1, wherein the public key associated with the companion cardholder device is retrieved from a data store of a primary cardholder device associated with the primary cardholder (Ross, 30:7–21).
Claims 21–25 and 30 contain language similar to claims 1–5 and 7 as discussed in the preceding paragraphs, and for reasons similar to those discussed above, claims 21–25 and 30 are also rejected under 35 U.S.C. § 103 as unpatentable over the cited references.
Rubin, Collas, Ross, Shavell, and Fuerstenberg, in view of Ben Ayed
Claims 6 and 26 are rejected under 35 U.S.C. § 103 as being unpatentable over Rubin, Collas, Ross, Shavell, and Fuerstenberg, in view of Ben Ayed (US 2012/0019361 A1).
As per claim 6, Rubin, Collas, Ross, Shavell, and Fuerstenberg teach the method of claim 4, but do not expressly teach wherein the obtained identification information comprises a motion pattern, and wherein the stored identification information comprises a predetermined motion pattern. Ben Ayed teaches obtained identification information comprises a motion pattern, and wherein stored identification information comprises a predetermined motion pattern (at least abstract; [0084]). Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself – that is in the substitution of the motion authentication of Ben Ayed for the authentication of Shavell. Thus, the 
Claim 26 contains language similar to claim 6 as discussed in the preceding paragraphs, and for reasons similar to those discussed above, claim 26 is also rejected under 35 U.S.C. § 103 as unpatentable over the cited references.
Rubin, Collas, Ross, Shavell, and Fuerstenberg, in view of Admitted Prior Art
Claims 8–9 and 28–29 are rejected under 35 U.S.C. § 103 as being unpatentable over Rubin, Collas, Ross, Shavell, and Fuerstenberg, in view of Admitted Prior Art.
As per claims 8–9, Rubin, Collas, Ross, Shavell, and Fuerstenberg teach the method of claim 1, but do not expressly teach (claim 8) wherein encrypting the response with the obtained private primary cardholder key comprises: using the private primary cardholder key to generate a digital signature; and combining the generated digital signature with the response, wherein a public primary cardholder key is associated with the private primary cardholder key, and (claim 9) the method of claim 8, wherein the digital signature is configured to be decrypted using the public primary cardholder key. However, Admitted Prior Art shows that using a private key to generate a digital signature, combining the generated digital signature with a response, and decrypting the digital signature using a public key associated with the private key, is old and well-known use of public key cryptography in order to ensure that data within a response has not been tampered with (i.e., ensuring data integrity). Therefore, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to modify Rubin to use a key pair to generate a signature and include the signature in the response to be decrypted for authorization, thereby 
Claims 28–29 contain language similar to claims 8–9 as discussed in the preceding paragraphs, and for reasons similar to those discussed above, claims 28–29 are also rejected under 35 U.S.C. § 103 as unpatentable over the cited references.
Response to Arguments
Applicant argues “This claim is thoroughly integrated into the practical application, as demonstrated at least by the bolded portions above. The claim goes well beyond linking the alleged abstract idea of “granting limited transactional authorization” to a generic computer environment and instead recites a specific and meaningful limitation directed to a user interface of a primary cardholder device.” Response 11. For the reasons given above in the rejection under 35 U.S.C. § 101, the Examiner is not persuaded. Regarding step 2B, Applicant further argues “the examiner bears the burden of establishing that the claim elements are individually and in combination merely well-understood, routine, and conventional activities ….” Response 12–13. The Examiner respectfully disagrees. When considering “additional elements,” it is not required that examiners establish the additional elements as merely well-understood, routine, and conventional. The Examiner has addressed every element as indicated above, and therefore the rejection is maintained.
Regarding the prior art, the Examiner has considered Applicant’s arguments, however such arguments are moot in view of the new grounds of rejection herein.
Regarding the “Admitted Prior Art,” Applicant did not timely traverse the statements of Official Notice. Consequently, the Examiner treated Applicant’s silence as admitted prior art, which is USPTO Policy. See, e.g., MPEP § 2144.03 C. (“If applicant does not traverse the examiner’s assertion of official notice or applicant’s traverse is not adequate, the examiner should clearly indicate in the next Office action that the common knowledge or well-known in the art statement is taken to be admitted prior art because applicant either failed to traverse the examiner’s assertion of official notice or that the traverse was inadequate.”). In the Office Action following Applicant’s failure to traverse the statement of Official Notice, the Examiner did clearly indicate that the previous well-known in the art statement(s) is taken to be admitted prior art by changing, in the statement of rejection, the phrase “Official Notice” with “Admitted Prior Art.”
Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JACOB C. COPPOLA whose telephone number is (571)270-3922. The Examiner can normally be reached on Monday-Friday 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Patrick McAtee can be reached on (571) 272-7575. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/JACOB C. COPPOLA/Primary Examiner, Art Unit 3685